UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ETENESH WORKU HAILESELASIE,
Petitioner,

v.
                                                                       No. 98-1210
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A74-672-506)

Submitted: July 28, 1998

Decided: August 11, 1998

Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Onyebuchi N. Enechionyia, Arlington, Virginia, for Petitioner. Frank
W. Hunger, Assistant Attorney General, Mark C. Walters, Assistant
Director, Kathryn M. McKinney, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Etenesh Worku Hailesalasie petitions for review of a final order of
the Board of Immigration Appeals ("Board") dismissing her appeal
and affirming the Immigration Judge's ("IJ's") decision denying her
application for asylum and withholding of deportation. Because sub-
stantial evidence supports the Board's decision, we affirm.

Hailesalasie is a native and citizen of Ethiopia who entered the
United States as a non-immigrant visitor for pleasure in August 1995,
with permission to stay until February 1996. She conceded deporta-
bility but asserted that she was eligible for asylum and withholding
of deportation because she had a well-founded fear of persecution if
she returned to Ethiopia. Hailesalasie testified that both she and her
husband, who currently resides in Ethiopia along with four of Hailes-
alasie's eight children, are members and financial contributors of the
All Amhara People's Organization ("AAPO"), which opposes the cur-
rent governmental regime. She testified that she had been arrested and
tortured many times and that her uncle, brother, and brother-in-law
were all killed because they are ethnic Amharas. She also stated that
her husband was arrested and spent time in a military camp and that
she was arrested on April 15, 1994. She claimed that she was beaten,
questioned about the AAPO activities, and released on April 5, 1995.

The IJ denied Hailesalasie's request for asylum and withholding of
deportation, finding that her evidence of past persecution was incredi-
ble. Adopting the reasoning of the IJ, the Board dismissed Hailesala-
sie's appeal. She filed a timely petition for review.

The Immigration and Nationality Act ("the Act") authorizes the
Attorney General, in her discretion, to confer asylum on any refugee.
See 8 U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refu-
gee as a person unwilling or unable to return to her native country

                    2
"because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular
social group, or political opinion." 8 U.S.C.A.§ 1101(a)(42)(A)
(West Supp. 1998); see M.A. v. INS, 899 F.2d 304, 307 (4th Cir.
1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. The subjective element is sat-
isfied by presenting "`candid, credible, and sincere testimony' demon-
strating a genuine fear of persecution." Berroteran-Melendez v. INS,
955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa v. INS, 886 F.2d 76,
79 (4th Cir. 1989). The objective element requires a showing of spe-
cific, concrete facts that would lead a reasonable person in like cir-
cumstances to fear persecution. See Huaman-Cornelio v. Board of
Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992). Eligibility
for asylum can also be based on past persecution alone even though
there is "`no reasonable likelihood of present persecution.'" Baka v.
INS, 963 F.2d 1376, 1379 (10th Cir. 1992) (quoting Rivera-Cruz v.
INS, 948 F.2d 962, 969 (5th Cir. 1991)). To establish such eligibility,
an alien must show past persecution so severe that repatriation would
be inhumane. See id. Further, to qualify for withholding of deporta-
tion, a standard much more stringent than that for granting asylum, an
applicant must demonstrate "a clear probability of persecution." INS
v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987).

We will uphold the Board's determination that Hailesalasie is not
eligible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all pos-
sible deference, Huaman-Cornelio, 979 F.2d at 999, and will reverse
the Board's decision "only if the evidence presented by [Hailesalasie]
was such that a reasonable factfinder would have to conclude that the
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4), was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 ("IIRIRA"), effective April 1, 1997.
Because the case was in transition at the time the IIRIRA was passed,
§ 1105a(a)(4), is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
requisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

We conclude that substantial evidence supports the Board's finding
that Hailesalasie did not present credible evidence establishing that
she suffered past persecution in Ethiopia. The IJ found, and the Board
agreed, that there were significant discrepancies in Hailesalasie's tes-
timony and her documentary evidence. For example, Hailesalasie
contends that she was imprisoned for one year from April 15, 1994,
to April 5, 1995. To support this claim, she submitted a document on
the AAPO's stationery which states that she was detained from April
25, 1994 to April 25, 1995. The letter does not explain the source of
the information. Hailesalasie's passport, however, contains a stamp
showing that the passport was issued on April 13, 1994, two days
before the alleged incarceration. Even though she was allegedly
imprisoned on April 15, 1994, the passport indicates that she obtained
Ethiopian exit visas on April 22, 1994, and on April 25, 1994. Fur-
ther, Hailesalasie obtained a United States nonimmigrant visa on
April 11, 1995, fourteen days before she was allegedly released from
prison per the AAPO letter on April 25, 1995.

When confronted with the discrepancies, Hailesalasie responded
that the AAPO's letter contained the incorrect dates of her incarcera-
tion. However, she submitted the letter in order to meet the deadline
for filing her asylum application. She then proffered another letter on
AAPO stationery which corroborated the dates Hailesalasie contends
she was incarcerated. The letter, however, did not state the source of
the information. Further, the fact that Hailesalasie could merely
request another letter with different information, without explaining
the source of the information, calls the reliability of the letter into
question.

The IJ also noted several other discrepancies in Hailesalasie's testi-
mony. For example, to prove her age, Hailesalasie presented a mar-
riage certificate; however, the certificate contained unexplained,
handwritten alterations to her date of birth. Hailesalasie also claimed
that after being released from prison in April 1995, she returned to her
job and worked for another six weeks; however, it was her employer
who originally arranged for her to be arrested for participation in the
AAPO. Finally, even though Hailesalasie and her husband have alleg-

                    4
edly encountered serious conflicts with the government, four of her
children are permitted to attend public institutions of higher learning,
and a fifth child is permitted to work for Ethiopian Airlines.

In light of the discrepancies in her testimony and documentary evi-
dence, we find that substantial evidence supports the Board's finding
that Hailesalasie did not present credible evidence establishing that
she suffered past persecution in Ethiopia. See Berroteran-Melendez,
955 F.2d at 1256. In addition, she presented no credible evidence that
she faces a clear probability of persecution. Accordingly, the Board
properly concluded that Hailesalasie does not qualify for withholding
of deportation. See Cardoza-Fonseca, 480 U.S. at 430-32. Therefore,
we affirm the Board's order. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                     5